{¶ 23} I concur with the lead opinion. As a matter of statutory construction, the claimant's filing of a complaint following an employer's appeal does not constitute the filing of a new action within the meaning of R.C. 2305.19.
 {¶ 24} I write separately to note the applicability of the familiar admonition to "be careful what you wish for." As the lead opinion aptly notes, the trial court has the authority under Civ.R. 41(B)(1) to order the immediate refiling of the employee's complaint following a voluntary dismissal. Whereas claimants have customarily received a one-year "free ride" during which they have been able to receive benefits without judicial oversight, our decision makes clear that the trial court has the power to truncate the employee's virtually unfettered right to receive benefits following a voluntary dismissal.